DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 14, 2022.
Currently, claims 26, 29-30, 32-33, and 39 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 26 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. in view of Wright for the reasons set forth in the last Office action mailed on June 15, 2022 and for the reasons set forth below.
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive. Applicant argues the instant claims as currently amended to recite treatment of NASH are not obvious over the cited art, which does not teach the new limitation. In response, it is noted that claims 26 and 29 as filed on September 14, 2022 do not recite treatment of NASH. 
Accordingly, this rejection is maintained. 

Claims 30 and 32-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. in view of Logette1, Logette2, Colgan, and Wright for the reasons set forth in the last Office action mailed on June 15, 2022 and for the reasons set forth below.
As an initial matter, it is noted that the linking claim, claim 30 reciting the same, identical limitations as the first three lines of claim 31, was inadvertently omitted in claim numbers of the last Office action. 
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are amended “to include the feature that the present disclosure treats the conditions such as nonalcoholic steatohepatitis (NASH)”, which is not taught by any of the cited art. In response, it is noted that claims 30 and 32-33 as filed on September 14, 2022 do not recite treatment of NASH. 
Accordingly, this rejection is maintained. 

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "wherein the antisense oligonucleotide" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (US 2016/0221999 A1, of record) in view of Logette et al. (Molecular and Cellular Biology, 2005, 25:9621-9631, of record), Logette et al. (Biochemica et Biophysica Acta, 2005, 1738:1-5, of record), Colgan et al. (Expert Reviews in Molecular Medicine, 2011, 13:e4, of record), and Wright (US 2010/0098666 A1, of record).
The teachings of each reference cited in the instant rejection as well as the obviousness rationale of the subject matter of claim 33 drawn to use of antisense are provided in the last Office action, which is fully incorporated by reference thus will not be repeated.
As noted in the last Office action, Wright taught that an art-recognized therapeutic nucleic acid molecule includes antisense oligonucleotides, wherein “therapeutic nucleic acid molecules can be readily incorporated into the humanized vectors” for administration. See paragraphs 0035 and 0057.
Accordingly, administration of a viral vector encoding a caspase-2-targeting antisense oligonucleotide as claimed in claim 39 would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635